Title: From Thomas Jefferson to Victor Marie du Pont, 10 July 1804
From: Jefferson, Thomas
To: du Pont, Victor Marie


               
                  
                     Dear Sir
                  
                  Washington July 10. 04.
               
               Having occasion to remit a sum of 250. Dollars to Stephen Cathalan of Marseilles, I take the liberty of asking a renewal of your former indulgence by giving me a bill of that value on your house in Paris, for which purpose I inclose you a post note for that sum drawn on the bank of the US. at New York by the branch bank here. it will be best that the bill should be payable to mr Cathalan himself, & not to me. Accept my friendly salutations & assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            